—In an action to foreclose a mortgage, the nonparty Leonnette Martin appeals from an order of the Supreme Court, Nassau County (Jonas, J.), entered June 24, 2002, which denied her motion, inter alia, to vacate a judgment of foreclosure and sale of the same court (Roberto, J.), dated September 5, 2000, based on lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the plaintiff obtained personal jurisdiction over the nonparty appellant (see Levy v Robinson, 41 AD2d 558 [1973]).
The nonparty appellant’s remaining contentions are without merit. Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.